Title: From Benjamin Franklin to Deborah Franklin, 4 June 1765
From: Franklin, Benjamin
To: Franklin, Deborah



My dear Child
London, June 4. 1765
I have now before me your Favours of April 13, 15, 17, 23, May 14, 18, 20. not so many Letters as Dates, some of them having two or three.
As to the Cause concerning the Lot, I have never been in the least uneasy about it, desiring only that Justice might be done, which I do not doubt. I hope Robinson was not long missing after your Letters, as I really have a great Esteem for him.
I could have wished to have been present at the Finishing of the Kitchen, as it is a mere Machine, and being new to you, I think you will scarce know how to work it. The several Contrivances to carry off Steam and Smell and Smoke not being fully explain’d to you. The Oven I suppose was put up by the written Directions in my former Letter. You mention nothing of the Furnace. If that Iron One is not set, let it alone till my Return, when I shall bring a more convenient copper one.
You wonder how I did to travel 72 Miles in a short winter Day, on my Landing in England, and think I must have practis’d Flying. But the Roads here are so good, with Post Chaises and fresh Horses every ten or twelve Miles, that it is no difficult Matter. A Lady that I know has come from Edinburgh to London, being 400 Miles, in three Days and half.
You mention the Payment of the 500 Pounds, but do not say that you have got the Deeds executed. I suppose however that it was done.
I received the two Post Office Letters you sent me. It was not Letters of that Sort alone that I wanted; but all such as were sent to me from any one whomsoever.
I cannot but complain in my Mind of Mr. Smith, that the House is so long unfit for you to get into, the Fences not put up, nor the other necessary Articles got ready. The Well I expected would have been dug in the Winter, or early in the Spring; but I hear nothing of it. You should have garden’d long before the Date of your last, but it seems the Rubbish was not removed.
I am much oblig’d to my good old Friends that did me the Honour to remember me in the unfinish’d Kitchin. I hope soon to drink with them in the Parlour.
I am very thankful to the good Ladies you mention for their friendly Wishes. Present my best Respects to Mrs. Grace and Dear Precious, Mrs. Shewell, Mrs. Masters, Mrs. Galloway and Miss, Mrs. Redman, Mrs. Graeme, Mrs. Thomson, Mrs. Story, Mrs. Bartram, Mrs. Smith, Mrs. Hilborne, and all the others you have nam’d to me. My Love also to our Brothers and Sisters and Cousins as if particularly mention’d. I have Deliver’d yours to Mrs. and Miss Stevenson, Mr. and Mrs. Strahan and their Family, Mrs. Empson, Mrs. West, and our Country Cousins. Miss Graham is not come to Town as I have heard.
It rejoices me to learn that you are freer than you us’d to be from the Head Ach and that Pain in your Side. I am likewise in perfect Health. God is very good to us both in many Respects. Let us enjoy his Favours with a thankful and chearful Heart; and, as we can make no direct Return to him, show our Sense of his Goodness to us, by continuing to do Good to our Fellow Creatures, without Regarding the Returns they make us, whether Good or Bad. For they are all his Children, tho’ they may sometimes be our Enemies. The Friendships of this World are changeable, uncertain transitory Things; but his Favour, if we can secure it, is an Inheritance forever.
I am, my dear Debby, Your ever loving Husband,
B Franklin


By Capt. Friend I send a Box. marked BF. It contains some things mention’d in mine to Sally with some fine Worsted, a Sugar Tongs, &c.
P.S. Our Neighbour Swan’s Son came to me in a poor naked Condition, telling me he had been cast away. I gave him my Surtout Coat, and lent him Twenty-six Shillings, which he said his Father would repay if he did not. Enclos’d I send his Note for a Guinea. I would have you ask for it. If paid ’tis well. If not, ’tis no great matter.
By the Packet which sails the 13th, I shall write to most of my Friends. Some Letters I intended last Week via New-York, go by this Vessel.
P.S. July 7. I have wrote to some of my Friends by this Vessel but have not time to copy the Letters for the rest, so shall send them per the Packet which goes on Saturday, and perhaps may arrive first.

 
Addressed: To / Mrs Franklin / at / Philadelphia / per Capt. Friend.
